          Case 5:19-cv-00554-R Document 32 Filed 06/02/20 Page 1 of 3



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MARTIN BARRY,                                )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )          CIV-19-554-R
                                             )
PETSMART, INC.,                              )
                                             )
                     Defendant.              )

                                         ORDER

       Before the Court is Plaintiff’s Motion to Strike Defendant’s Expert Witness List.

(Doc. No. 24). Therein Plaintiff argues the Court should strike each of the witnesses

identified in Defendant’s Final Expert Witness List, filed with the Court on April 15, 2020,

because Defendant failed to produce expert reports for any of the identified experts.

Defendant responded to the motion and withdrew two of the named experts in light of

Plaintiff’s decision to forego his loss of consortium claim. (Doc. No. 24). Plaintiff also

argues that other than Dr. Uhland, the identified medical providers treated Mr. Barry for

conditions unrelated to the knee injury at issue herein and therefore their testimony would

be irrelevant. Although Defendant responded to this argument, Plaintiff has not sufficiently

addressed the issue in the motion so as to permit the Court to discern whether their

testimony would be admissible. Therefore, the Court denies Plaintiff’s motion to the extent

it addresses relevancy. Defendant otherwise contends that its experts were properly

identified, and no reports were needed because they were not retained by Defendant but
               Case 5:19-cv-00554-R Document 32 Filed 06/02/20 Page 2 of 3



rather were Plaintiff’s treating physicians.1 Plaintiff did not file a reply brief in support of

his position. Upon consideration of the parties’ submissions, the Court finds as follows.

           Federal Rule of Civil Procedure 26(a)(2) governs the requirements for disclosure of

witnesses. If an expert witness is not “retained or specially employed,” the disclosure of

his identity need only contain “(i) the subject matter on which the witness is expected to

present evidence under Federal Rule of Evidence 702, 703, or 705; and (ii) a summary of

the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P.

26(a)(2)(C). “The purpose of expert disclosures is ‘to eliminate surprise and provide

opposing counsel with enough information ... to prepare efficiently for deposition, any

pretrial motions and trial.’” Carbaugh v. Home Depot U.S.A., Inc., No. 13-cv-02848-REB-

MEH, 2014 WL 3543714, at *2 (D. Colo. July 16, 2014) (quoting Cook v. Rockwell Int’l

Corp., 580 F. Supp. 2d 1071, 1121-22 (D. Colo. 2006)). A treating physician may properly

testify about his or her “observations, diagnosis and treatment of a patient,” i.e., “what he

saw and did and why he did it” – without submitting an expert report. See Davis v. GEO

Grp., No. 10-cv-02229-WJM-KMT, 2012 WL 882405, at *2 (D. Colo. Mar. 15, 2012).

Because Plaintiff did not file a reply brief, he does not respond to Defendant’s contention

that no expert reports are necessary or its contention that its disclosure was sufficient to

comport with Rule 26(a)(2)(C). The Court finds that, given Defendant’s intended use of

Plaintiff’s treating physicians, expert reports were not required. Therefore, Plaintiff’s

Motion to Strike is DENIED.



1
    Two of the physicians are also listed by Plaintiff as witnesses, although he has not listed any witnesses as experts.

                                                             2
   Case 5:19-cv-00554-R Document 32 Filed 06/02/20 Page 3 of 3



IT IS SO ORDERED this 2nd day of June 2020.




                                3
